   Case: 1:19-cv-01711 Document #: 104 Filed: 01/18/21 Page 1 of 3 PageID #:1101




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
----------------------------------------------------------------
SECURITIES AND EXCHANGE                                        )
COMMISSION,                                                    )
                                                               )
                  Plaintiff,                                   ) Case No. 19-cv-01711
                                                               )
                  v.                                           ) Honorable Judge John F. Kness
                                                               )
RIVER NORTH EQUITY LLC,                                        )
EDWARD M. LICEAGA,                                             )
MICHAEL A. CHAVEZ,                                             )
NANOTECH ENTERTAINMENT, INC.,                                  )
NANOTECH GAMING, INC.,                                         )
DAVID R. FOLEY, LISA L. FOLEY,                                 )
JEFFREY A. FOLEY, and                                          )
BENNIE L. BLANKENSHIP,                                         )
                                                               )
                  Defendants.                                  )
----------------------------------------------------------------

            DEFENDANTS DAVID FOLEY’S, EDWARD M. LICEAGA’S AND
                   MICHAEL A. CHAVEZ’S MOTION TO STAY

       Defendants David R. Foley (“Mr. Foley”), Edward M. Liceaga (“Mr. Liceaga”), and

Michael A. Chavez (“Mr. Chavez”) (collectively, the “Moving Defendants”), hereby move this

Court for an order staying this action pending the resolution of an active parallel criminal matter,

United States of American v. David Foley and Bennie Blankenship. See 1:21-cr-00019

(“Criminal Matter”). The substantial overlap between the above-captioned matter and the

Criminal Matter weighs in favor of a stay of this matter.
   Case: 1:19-cv-01711 Document #: 104 Filed: 01/18/21 Page 2 of 3 PageID #:1102




       The grounds for this motion is set forth in the accompanying memorandum of law in

support and the exhibits appended thereto.

Dated: January 18, 2021

                                             Respectfully submitted,


                                             /s/ Mark David Hunter__________
                                             Mark David Hunter, Esquire
                                             N.D.I.L Bar I.D. No. 12995
                                             Hunter Taubman Fischer & Li LLC
                                             2 Alhambra Plaza, Suite 650
                                             Coral Gables, Florida 33134
                                             Tel: (305) 629-1180
                                             Fax: (305) 629-8099
                                             Email: mhunter@htflawyers.com

                                             /s/James D. Sallah
                                             James D. Sallah, Esquire
                                             N.D.I.L. Bar I.D. No. 92584
                                             Sallah Astarita & Cox, LLC
                                             3010 North Military Trail, Suite 210
                                             Boca Raton, Florida 33431
                                             Tel:    (561) 908-9080

                                             Attorney for Defendant Michael A. Chavez

                                             /s/ David R. Foley
                                             David R. Foley Pro Se
   Case: 1:19-cv-01711 Document #: 104 Filed: 01/18/21 Page 3 of 3 PageID #:1103




                           CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the aforementioned document was filed
through the Court’s CM/ECF system on January 18, 2021. Parties of record may obtain a copy
through the Court’s CM/ECF system. The undersigned certifies that no party of record requires
service of documents through any means other than the CM/ECF system.


                                                   /s/ Mark David Hunter__________
                                                   Mark David Hunter, Esquire
